Citation Nr: 9906839	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Ralph G. Stiehm, Associate Counsel





INTRODUCTION

The veteran had active service from July 1972 to July 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
tinnitus.

The veteran also appealed an RO decision in May 1995 denying 
a compensable rating for a low back strain.  Subsequent RO 
decisions in October 1996 and February 1998 increased the 
rating to 20 percent and 40 percent, respectively, effective 
from the date of receipt of the reopened claim for an 
increased rating (January 19, 1995).  In light of the fact 
that the maximum schedular evaluation has been assigned 
(38 C.F.R. § 4.71a, Code 5295), and considering the veteran's 
subsequent statement received by the RO in August 1998, 
wherein the veteran indicated that the only issue in 
appellate status that he wished to pursue was the issue of 
service connection for tinnitus, the Board finds that the 
full grant of the benefit sought regarding his low back 
strain has been granted.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the sole remaining issue on appeal is service 
connection for tinnitus.


FINDING OF FACT

There is no competent evidence linking currently diagnosed 
tinnitus to service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his tinnitus had its onset in 
service.  Service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran filed his original claim for VA compensation 
benefits in August 1993.  He requested service connection for 
back and foot disorders and hearing loss; he did not note 
tinnitus at that time.

A VA audiological examination in September 1993 revealed 
periodic tinnitus occurring one to two times per week and 
lasting for several minutes.  It was noted at that time that 
the veteran was uncertain of the date or circumstances of 
onset of his tinnitus.

A November 1995 VA examination also revealed a complaint of 
tinnitus, as well as a finding that his complaint of 
increased tinnitus warranted a medical follow-up to rule out 
overt pathology.  The veteran gave a history of ringing 
tinnitus in both ears since 1974 and thumping tinnitus in the 
right ear since 1985.  He indicated that the ringing or 
humming tinnitus began while he was hospitalized in Germany 
in 1974.  He attributed his tinnitus to artillery exposure.

Although the medical evidence associated with the claims file 
provides competent evidence that the veteran currently has 
tinnitus, service medical records, including the veteran's 
separation examination, contain no findings of tinnitus, and 
post-service records do not reflect a medical opinion 
suggesting that tinnitus was the result of acoustic trauma in 
service or otherwise had its onset in service.  The November 
1995 examination included a history of tinnitus beginning 
during service more than 30 years earlier but such history 
was not noted on the veteran's original claim for VA 
compensation benefits or upon the 1993 VA compensation 
examination.  In any event, the November 1995 examination 
report simply contains a self-reported history from the 
veteran which was recorded by the medical examiner, 
unenhanced by any additional medical comment by that 
examiner; it does not constitute competent medical evidence 
for the purpose of providing a medical nexus.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The veteran's claim, therefore, 
lacks competent evidence of a causal link between the 
veteran's current disability and service.

The veteran indicated during the November 1995 examination 
that he first experienced tinnitus in service and attributed 
tinnitus to artillery exposure.  Notably, however, the 
examination report does not reflect a conclusion by the 
examiner linking tinnitus to service or to a history of 
symptomatology provided by the veteran or otherwise 
corroborating the veteran's theories concerning the etiology 
of his disorder.  Although the veteran is competent to state 
that he experiences ringing in his ears, there is no evidence 
that the veteran is competent to offer a medical opinion 
concerning whether he suffered from a chronic disorder in 
service or as to whether the disorder from which he currently 
suffers is related to complaints or acoustic trauma allegedly 
experienced in service.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a)."  Caluza, 7 
Vet. App. at 504.  Without such evidence, the veteran's claim 
is not well grounded.  


ORDER

A claim for service connection for tinnitus is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  

